OFFICE   OF THE ATTORNEY        GENERAL   OF TEXAS
                                   AUSTIN


UALD0. MANN
mwm*nOUUAL




      Honorable Eoaer   LeonarC,   Zlpaaker
      Houm OS Repreerntativas
      Austin, Texas
      awar sir1




      ldbh we Quote1
                  *I have ha4 a re




                                          t ii you ean let Bu
                                          IIyour opinion thee*


                                                hare furnished us
                                                     in puecrtloa
                                          bE6U6& by the Chier
                                            to employeeo of the
                                                 the oontingent
      expense appropriationoi the Regular Sbe#lan OS the Forty-
      Seventh Laglelaturo,end the readpts for theee vowhera
      oontafnedon the stcbs Or the ~oUahQF6 (oertiiioatrs)and
      retained by the Chief Clerk as a ~eoord of their diaposi-
      t5.cm. The wuaherr~ are now in the offiee of the Comsptrdller
l!mmar6 - Pago 2


Taxi?&,u wQrT8llt
therafor.
              "See. 2. The aortllloatoor the sooratary
         Or     f;4~%484, RpproTad by the Iradent
               t&0                                  of the
         5emte, 01 the aertifioateor the Chlri Cluk Q$
         t&4 Xouse or Represaatrtitsr,,  approve0 by the
         Speaker theroof, eke11 b4 suffiateat ori.Panoe
         tO t&e GOqm?oll4r vjxm ubfoh to crudit Che glaisa
         for nril4ageand               por     ala   or   mnbarr on&the nle-
         rise end per clen of orriowi and wployaer of
         th4 He@ulsr Seoslon Of the irortpssv4nthLo&a-
         latw4, cMi the anpaid a4oou0t4 0r erp4ama oi
         th4 I+orty-uirtftLeeislatur8,and h4 @ha12 fe8u4
         th4 neoeasary vermatr  ror swzo upon the Tra~aury
         0r the      ct6t0        0s   ax466

                -Sea.        3.     The 44rtiSiarcto     of the    Chalraaa   at
         the   Oearuittoo          on Contlng4ntof the Eenstr,
                                                     Sxppans48
        approrsd by the Preafdeat of the Sormte or tha
        64rtf.rioate0r the Chrrlrmn   oz the ComAtee    oa
        GwAqpiat iSr(1tm6 of the Eiou8eor fteprewntatir4a,
        cppravod by t!I
                      4 Sp4ak4r of the ilouro,as th4 4aa4
        may be, 4hall bo mSrlolerctauthorttf to the Cwip-
        troller to isam *arrant* upon the Troasery     0r the
        State of Texan for th4 papmat    of clsoounte r0r ocm-
         ting4nt mpuna4s                tar eithar fiouse.
              *see. 4. ?rovlbiag, hwte~er,that e r*oOrd
        et all wwyu appropriated     la thin bill *hall be
        rrd4 srailabls tar pub110 ln8p4otlan thr *aa* a8
        em$ other pub110 r4oords bn tk.is&at*       !rhS
        ~34aateand Mouse rhcll eaaehpubllah an itsrniz8di
        aooowkt of expenditure6  in it6 0m dOum81 fkW3
        state the tmount npont by eaoh mrab4r oi'4aoh li;ous4,
        a8 the Goa6t6 and kiOU44 ray birWt.*




              mesu vouahers (oeiSl4d~~osrtlfiootaa~  ia the
    rtatut41, und the r444iyts thor4rcsr, 4x-3 arfieltilm3aoH.a
    or th4 diopoa,itionend UBB cud of the f~ads aywopsiatcrd




i
 by the L&datum,      an4 said sots provide that    au&s reeorda
 *shall be iwle availablefor prrblio laspeotion the aanteas anj
 Other oublfa reoorda in thin Ytate.*   Than.   FFOViSiOllS we
 take to show the intemtion of the iogislature to &saket&4
(UIOof pub110 ~onay@ by its numbers opan ta the lnapsotlan
 or the gubfia at large, inalndiogBat ouly those peruen
haring a legitlaatsaonoaza with suoh mttem, but the 1dl.J
 0rrrleusas well. tihuatbe Laglalsturauses the words, *t&4
scme as any other publlo rsaomir in this Statem, we balieve
it put8 these raoordr on a pu (ixumi~ras the publle rQht
,oria8p4otlcm gM6) with poblio r400rQa of 640611,nertgag08~
wrrl6ger, eto., for the lnrpeoti~ or ahlah no tthowiagor
l&tlwte     Interest neul be mada.
             It is thereroro our oplnlon Wet cay ,prlvato sltlaom
af the State    Of Texan 1s antitled to make any raammab;io axam-
lnatlaa or the official raoorda or tha di6gosltioa 0r the 40s~
twmt     expense faads a;proprIntedby the Forty-scranth Lr&s-
kturs,   Rsgular   Besll~, lnoludlag ths vouobrb   an6 r4oefpts
ebwt wblah you inpoirr.

            i% rind no ler of t&la Stat* reyuirlw awaypublla
orfleer   to furnish photoatatioooplm of rsoords to private
indiridwls,       or    authort%ing swb proo*dur*.       8owwe.r, ue   re-
sps0trurlj refer to the rovlaiona Qf hrt~~oke3913,              i2arlsul
Jlrll Stotuter,         rcMQla6 fn pert es lollarsi
              T%e      tiooretary   of State,   Lead C~ml@ato~W,
      COmptrol;sr,State T*06~uier,              Ctiaairzner 0r A&-
      oulture,      comiaisal0ner or &~wranoe, Baaking Con-
      nlssioner, State Librarian,AdJutant Ummrcpl, aud
      tbe Attornsy Oeaeral, &all   fnralsh to exq puss
      V&JOasp apply ror the mrio with (Loopy ot tw paper,
      d00u-:antor ra00rd im their reitg4otir40rri08e, or
      i9itba wrtifiaate under 8eel, 0ertiryi.w    to anj
      ia& or reots ocmtaimd in the papr8, doottllients
      or reoorbs or their ctrrlaek?; pravlaod neither of
      said affloars ahaU damad aor aollaot sny faa fmm
      any ofrioer        of the stat.0 ror      ao~iss or sn~rxmprm,
      docamants        or rsoordr in their
                                     offl~es, or for say
      osrtlflaata In refatloa to my matter In timlr or-
      rla4a,  vhen suoh aoples are raqulrad la th0 peti
      rormanae OP say at the of?laial datler of suoh oi-
      rt04.   F;aahof said offf~ete shall kaap B f'a~book
     mmrabl0         Homer          LOoaarQ    - PagO    5



            in hi8 ofrioe in which ha ahall enter                           a11 the roe8
            rOoolved           for any Oervioe          nwm~d    in this     title,      ad
            ahall gutcrterlyfile pith the Ccqtrollsr a vari-
            lied ammmt of all tear SO noelred by thoa, ca-
            apsotlvelg,nod such offieerr shall also at the lad
            of eaoh quarter pep 01~  to the Stat. Traeeurar a&l
            aoney rroelved by thea, reapeotivoly,under the pro-
            visiona ot this title.  3a0h f~iiid
                                              0rrwx   ahtai br,
            ontitled           to demac!       and    reoelre    thn rollalng           tee8
            for the nenioa8 aacmtlcmsd, exoopt aa otharwlsaprmidad
            by thio  titla:    Ipox oopiea   of any papor, doouaent,    or
            reaad   in their orflone, la the Ea.&ah langusga, la-
            oludirrgoarttrioate     am?  seal,  tar oaoh hundrod  WQP$~
            .   .   . .    .    .    .   .tj .15”

                 hnd fwtiale 3722                    or the &vised         Oivil      fitrtutma is
     al.60 pwtinent.     Ye quote:

                     mhe       rt80~ewy         or   mdte,      htt0m8y      tbimax,          ~84d
            COEIasiondr,      Ocmptroll*r,  Tr~mr*r,   najutpllt
            Wwral,      Ceeai6nioner   or a(crfou2tar0,twdr8ioner
            0r Inamranfae,    Bankled Cmaisoioaer,   amX State Lb
            brurlan   ahall furnish rrpypereon apz;lfin&for the
            8-e with a oopy Of any paper, doouaant OF raoor4
            In their offioea, and with oattileatea under seal
            oertiryiry:             to 4ny faot uwtala0d    in the ~0pora,
            doounsnt6          or     r0oordO or thrlr orriobs;   end the
            same shall be roanivad in 4rlU4n54 in all awes tn
            which tho orl@xala would be evidoma.*
                    It is the aenexal                praotioe     0r noat      or     the Nat0
     60patuasnt4                 photmistio aogles or doawkants
                      to 4ertfrf to
     rhan cortffiad oo;$aa ara properly mgusated, amd aortltlad
     photortatiaoo2i6a 0r aooebunts and tresmary w4rmnt.4 ror
     raes faeu4d to a publio orriaial   rim bold adalrslblo  in
     a wit by a oounty etiiornsJr to reoover a ahera themat.
     See   Boldwin        v. Cb4abrxe          (40x. Clv,. App.)          36 5. 8. (24f 531.

                 %e ara or the opinio%~tfiatbg rirtuo     af the hot         -+’
                                                                          ;,1'
     that tha rouahirs In quaartion     ars nor ia the oiZfoialpq~aa- !
     aion ot the Co;agtrollar   or .Pulalio  hooaumta and tk3e ViOrrantis
     under inquiry   are la &ho eiistedy    or tko SaTis 'pfaaswa~, that
     the proper gwoae&Lurs  wwild ba ior Chs per4on doslriq(a thee to
     a;arkehis re%uert  f0 thtxm  o~iio~ais    Pox 6 Omiribd    Oupy or




Ii
t&e doowseaEsdesired, and upon plysmnt of tZIeproper feoa
            by t&e teras of krtiole 3913, supra, no are
[LS intlioated
rtynfibent
         that chs oertlfied oopiarcorillbe delivered.
          We Lava found 110statutory provision nppl;lioeble
to’eoytoo 0r docunente properly in tbo ouetody of she
gewo or &upreseatutivescr itn offioara. Rowever, we arw
tg t&e   opinion   t,het   suoh dooPauets    and reaorda   aa you rofar
to mre rubjert to 3ublio inepmOi03, and Pay be ~opiwl or
phot58tateuet the arpense or tho peraoa Qndriag fmmif
the0 1s no lnterrambacowit& orrloi6l buuinero and ir t&or0
A& so ~UPPiIndeFof austody of the Ori@lnrnlby the p#rc% lo-
gaily la aharse tmreor.
                                            Your4 very truly